                                  1                                UNITED STATES DISTRICT COURT           JS-6
                                  2                               CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5      Elvira Aguirre,
                                  6                                              2:21-cv-01285-VAP-JPRx
                                                           Plaintiff,
                                  7                        v.                            Judgment
                                  8      Westrock Services, LLC et al.,
                                                                                         (Dkt. 26)
                                  9                        Defendants.
                                 10
Central District of California
United States District Court




                                 11
                                 12         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                 13
                                 14         Pursuant to the Order Granting Westrock Services, LLC’s
                                 15   (“Defendant”) Motion to Dismiss, IT IS ORDERED AND ADJUDGED that the
                                 16   action, Elvira Aguirre v. Westrock Services, LLC et al., 2:21-cv-01285-VAP-
                                 17   JPRx, is DISMISSED WITH PREJUDICE. The Court orders that such
                                 18   judgment be entered.
                                 19
                                 20   IT IS SO ORDERED.
                                 21
                                         Dated:     7/6/21
                                 22                                                     Virginia A. Phillips
                                 23                                                United States District Judge

                                 24
                                 25
                                 26

                                                                            1
